—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered April 7, 1994, convicting defendant, after a jury trial, of burglary in the second degree and possession of burglar’s tools, and sentencing him, as a second violent felony offender, to concurrent prison terms of l1!2 to 15 years and 1 year, respectively, unanimously affirmed.
Defendant’s claim that the court’s instruction to the jury that they "should try very hard to come to an agreement that would speak the truth as far as the facts in this case are concerned” impermissibly shifted the burden of proof is unpreserved for appellate review as a matter of law (CPL 470.05 [2]; see, People v Hill, 209 AD2d 224, lv denied 84 NY2d 1012), and we decline to review it in the interest of justice. Were we to review it, although we disapprove of such language, we would find the claim to be without merit since the charge, as a whole, conveyed the proper standards concerning the People’s burden of proving guilt beyond a reasonable doubt (People v Huynh, 215 AD2d 168). Concur — Murphy, P. J., Ross, Tom and Mazzarelli, JJ.